Citation Nr: 1443067	
Decision Date: 09/25/14    Archive Date: 10/06/14

DOCKET NO.  08-26 408	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUES

1.  Entitlement to an initial evaluation for asthma with chronic bronchitis in excess of 30 percent.

2.  Entitlement to an initial evaluation for degenerative joint disease of the lumbosacral spine in excess of 10 percent prior to July 5, 2007.

3.  Entitlement to an initial evaluation for degenerative joint disease of the lumbosacral spine in excess of 20 percent effective July 5, 2007. 

4.  Entitlement to an initial evaluation for degenerative disc disease of the cervical spine in excess of 10 percent prior to July 20, 2006.

5.  Entitlement to an initial evaluation for degenerative disc disease of the cervical spine in excess of 20 percent effective July 20, 2006. 

6.  Entitlement to an initial evaluation for medial meniscal tear of the left knee in excess of 10 percent.

7.  Entitlement to an initial evaluation for migraine headaches in excess of 10 percent.
 
8.  Entitlement to an initial compensable rating for hiatal hernia with gastroesophageal reflux disease (GERD).
 
9.  Entitlement to an initial compensable rating for left hydrocele, status post left varicocelectomy. 

10.  Entitlement to service connection for a chronic psychiatric disability, to include as secondary to the service-connected lumbosacral and cervical spine disabilities. 

11.  Entitlement to service connection for hepatic steatosis.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The Veteran served on active duty from November 1984 to December 2004.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a March 2006 rating decision of the San Diego, California, Department of Veterans Affairs (VA) Regional Office (RO).

In August 2010, the Veteran testified at a personal hearing before the undersigned and a copy of the transcript is of record.  

The Board notes that during the pendency of this appeal, the RO granted a higher initial 10 percent rating effective January 1, 2005 and a 20 percent rating effective July 5, 2007 for the Veteran's service-connected degenerative disc disease of the lumbosacral spine.  The RO also granted a higher initial 10 percent rating effective January 1, 2005 and a 20 percent rating effective July 20, 2006 for the Veteran's service-connected degenerative disc disease of the cervical spine.  The Veteran's service-connected meniscus tear of the left knee received an initial 10 percent rating.  Because the initial ratings assigned to the Veteran's service-connected disabilities are not the maximum ratings available for these disabilities, these claims remain in appellate status.  See AB v. Brown, 6 Vet. App. 35 (1993).  In addition, as the cervical spine and lumbosacral spine ratings assigned were staged, the Board has separated the Veteran's claims for increased ratings into four separate claims, to accurately rate the disabilities based on their distinct time periods.  Id.  

With regard to the Veteran's claim for depression, the Board notes that the United States Court of Appeals for Veterans Claims (Court) has held that a claim for service connection for a psychiatric disability, such as depression, encompasses all psychiatric symptomatology, regardless of how that symptomatology is diagnosed.  Clemons v. Shinseki, 23 Vet. App. 1 (2009).  Therefore, the Board has recharacterized the issue of entitlement for service connection for depression to reflect this holding.  

Finally, the Veteran has not asserted that he is unemployable due to his service-connected disabilities.  Therefore the issue of a total disability rating based on individual unemployability due to service-connected disabilities is not raised by the record.  Rice v. Shinseki, 22 Vet. App. 447 (2009); Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  

During the hearing before the undersigned, the Veteran raised a claim for secondary service connection for the right knee.  The issue of service connection for the right knee, to include claimed as secondary to the service-connected left knee, being REFERRED has been raised by the record, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is REFERRED to the AOJ for appropriate action.  

In September 2011, the appeal was remanded to the RO via the Appeals Management Center (AMC), in Washington, DC.  

Unfortunately, there was not substantial compliance with the remand directives.  Therefore, all of the issues currently on appeal, with the exception of the claim of service connection for depression, are addressed in the REMAND portion of the decision below and are REMANDED to the AOJ.


FINDING OF FACT

The currently demonstrated chronic depression and adjustment disorder are shown as likely as not to have had their clinical onset during the Veteran's period of active service.  

CONCLUSION OF LAW

Depression and adjustment disorder were incurred in service.  38 U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.303 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

Service connection may be established for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. 
§ 3.303.  Generally, to establish service connection, there must be lay or medical evidence of (1) a current disability, (2) incurrence or aggravation of a disease or injury in service, and (3) a nexus between the in-service injury or disease and the current disability.  See38 U.S.C. § 1110; Davidson v. Shinseki, 581 F.3d 1313, 1315-16 (Fed .Cir.2009); Shedden v. Principi, 381 F.3d 1163, 1166-67 (Fed.Cir.2004); 38 C.F.R. § 3.303 (2013).

Except as otherwise provided by law, a claimant has the responsibility to present and support a claim for benefits under laws administered by the Secretary.  The Secretary shall consider all information and lay and medical evidence of record in a case before the Secretary with respect to benefits under laws administered by the Secretary.  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 3.102 (2012); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990). 

To deny a claim on its merits, the preponderance of the evidence must be against the claim. Alemany v. Brown, 9 Vet. App. 518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

The Veteran's service treatment records (STRs) include an October 1984 entrance examination which is negative for complaints, findings or diagnoses of any psychiatric disorder.  

In November 1990, the Veteran was treated at the Mental Health Clinic at England Air Force Base in Louisiana for chronic, severe marital problems.  

A May 1991 service treatment record from the mental health clinic at England Air Force Base in Louisiana noted an impression of depression.  Another May 1991 mental health clinic report noted a diagnosis of adjustment disorder with depressed mood, but that it seemed to be resolving quickly.  

The Veteran reported significant depression in May 1997 when his mother passed away.  He isolated himself and his depressive symptoms were pronounced.  In May 2000 depression was diagnosed, and June 2000 records show that the Veteran was being treated for his depression.  The STRs also contain an August 2000 Referral for Civilian Medical Care noting treatment at the Tyndall Air Force Base for depression and an Axis I diagnosis of major depression.  

A February 2002 Health History Questions/Interval History report shows that the Veteran was having serious problems dealing with his spouse and he had been bothered by feeling down, helpless, panicky and anxious for the prior few months.  A May 2002 Active Duty Periodic Health Summary notes that the Veteran responded "yes" to whether he had stress, depression and/or anxiety that was significantly impacting his work or home.  He was referred to the mental health clinic for further evaluation for depression/bulimia.  The Veteran was taking Valium in 2002 and Zoloft in 2003.  

A March 2003 report notes that the Veteran's symptoms of depression had increased.  He had decreased sleep and took a valium every night.  He had lost 45 pounds and was not eating well.  He felt overwhelmed and the diagnosis was depression.  His medications included Zoloft and Celexa.  In June 2003 the Veteran's symptoms appeared improved as his mood was improved and there was an increase in activities and enjoyment of life.  However, by August 2003, the Veteran reported that he had been taking Benadryl for sleep problems since March due to his divorce and he could not tolerate anti-depressants.

In May 2004 the Veteran stated that he had no other periods of depression following the death of his mother.  An August 2004 Report of Medical Assessment at discharge notes the Veteran's reports of depression.  

A March 2005 VA examination found that the Veteran appeared to have an adjustment reaction and not depressive symptoms, but noted in particular that it was not possible to know exactly what diagnosis he was given for the various short-term therapy had had while he was in the military.  The examiner opined that the Veteran as likely as not had a diagnosis of an adjustment reaction with depressive features while he was in the military, but felt that there was no reason to suspect that the Veteran suffered from any Axis I diagnosis.  This opinion is inadequate because the examiner did not have access to the Veteran's medical record, and therefore was unaware of the depression diagnosis during service and after service.  

In May 2005 the Veteran reported that he receives Prozac from his primary doctor.  May 2010 psychotherapy records show that the Veteran felt worn down by his chronic pain.  In June 2010, the assessment was depression, stable but entrenched.  In September 2010 the Veteran reported a "roller coaster of depression." 

In essence, the evidence of record establishes that depression was first diagnosed in service.  The Veteran has a current diagnosis of depression, and he is competent to report symptoms of depression as this is the type of symptom that comes through the senses.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009).

The record clearly establishes an in-service medical diagnosis of depressive disorder; and, although the 2005 examiner was unsure of this diagnosis, other post-service outpatient treatment records confirm that the Veteran continues to suffer from depression.  See, e.g., outpatient mental health records showing complaints and diagnosis of depression in March 2009, April 2009 and June 2010.  

A March 2007 lay statement from a co-worker supports the Veteran's assertion that he suffers from depression.  The co-worker indicated that the Veteran had severe episodes several times per month which leave him unable to socialize with others.  

There is no probative evidence to contradict the in-service diagnoses of depression, the continued treatment for depression during service and shortly after service discharge.  As noted above, the 2005 VA examination is not consistent with the rest of the record.  It is not adequate because the opinion was provided without all of the pertinent facts, and is therefore not probative.  The examiners' diagnoses of depression are based on the Veteran's competent and credible reported symptoms.  Further, the evidence of record shows that the Veteran's symptoms of depression began in service and continued throughout service including at the time of his discharge.  The post-service evidence as summarized above confirms that the Veteran's in-service symptoms were ongoing after discharge from service.  This objective evidence shows that service connection is warranted for major depressive disorder because the Veteran has symptoms of depression that began in service and have continued since that time; and, the record shows that the Veteran's in-service symptoms are the same symptoms from which he currently suffers.  


ORDER

Service connection for depression is granted.  


REMAND

In the September 2011 remand, the Board requested that the AMC conduct additional Compensation & Pension (C&P) examinations.  The record reflects that the Veteran was scheduled for the examinations in conjunction with his increased rating claims on December 2011, February 2012 and July 2012; however, the examinations were canceled because the RO was unable to contact the Veteran to schedule the examinations.  

Notably, however, it appears that the RO was attempting to contact the Veteran at an incorrect address on Eagle Canyon Drive, but the Veteran no longer lives there.  His new address is noted on the September 2012 Supplemental Statement of the Case (SSOC), but there was no subsequent attempt to reschedule the examinations.  In an October 2012 letter from the Veteran, he indicated that he never received notice of the previously scheduled examinations in December 2011, February 2012, and July 2012.  The Veteran also indicated that he was contacted in May 2012 to verify his address and phone number and he provided this information, but he was never contacted about reporting to an examination.  There is no reason to doubt the Veteran's credibility in this regard.  

The Board concludes that the Veteran did not receive notice of the scheduled examinations, as they were most likely sent to an incorrect address.  

Importantly, a remand by the Board imposes upon the Secretary of the VA a concomitant duty to ensure compliance with the terms of the remand.  Additionally, where the remand orders of the Board are not complied with, the Board errs in failing to insure compliance.  Stegall v. West, 11 Vet. App. 268 (1998).  Accordingly, additional attempts must be made to schedule the Veteran for his examinations using his current address.  See September 2012 SSOC and October 2012 correspondence from the Veteran.  

The Veteran seeks service connection for hepatic steatosis.  He also claims that his disability ratings assigned to his service-connected disabilities do not accurately reflect the severity of his symptoms.  The Veteran asserts that his symptoms have worsened since his last examinations.  His most recent examination was in December 2007 for his asthma with chronic bronchitis.  The rest of his disabilities have not been examined since May 2005.  

In a hearing before the undersigned in August 2010 the Veteran testified about the worsening of each of his service-connected disabilities.  With regard to the Veteran's asthma with chronic bronchitis he testified that he is on oxygen and also takes Albuterol.  August 2010 records note that the Veteran was to be reevaluated in three months to determine if he should be on an inhaled corticosteroid.  Therefore, the Veteran must be reevaluated to determine the level of his asthma disability.  

The Veteran should be afforded a new VA examination based on his testimony.  He asserted that if he listened to his doctors he "would probably be in bed at least once a week."  The undersigned also noticed that the Veteran was not moving his neck and he reported pain on movement.  April 2010 treatment records show decreased range of motion for the Veteran's cervical spine and lumbar spine.  June 2010 treatment records reveal that the Veteran missed a session due to his back pain.  Therefore, a new examination is required to determine the severity of the lumbosacral and cervical disabilities.  

With regard to the Veteran's left knee, he reported decreased range of motion in his knee and instability.  The Board is aware that the Veteran is receiving the maximum allowable rating under Diagnostic Code 5259.  However, the Veteran may be entitled to an increased rating under other diagnostic codes with relation to range of motion or locking of the joints.  As there are no current examinations discussing range of motion a new VA examination is required.  

In reference to the Veteran's migraines he testified that he has severe migraines two to three times a month.  He stated that he misses work due to the migraines.  With regard to the Veteran's hiatal hernia with GERD he reported pain in his right shoulder due to his hiatal hernia and reported that he experiences gas build-up in his chest.  The Veteran should be afforded a new examination to determine the severity of his hiatal hernia with GERD.  The examiner is also asked to determine whether the right shoulder pain is related to the service-connected hiatal hernia with GERD.

In reference to the Veteran's left hydrocele he asserts that it requires continuous management.  The Veteran stated that he was prescribed medication, but the medication made him ill.  He also stated that he wears a tissue in his underwear and is extremely sensitive to touch.  The Board notes that the Veteran has been sexually active and his left hydrocele does not appear to be interfering with this part of his life.  The Veteran is to be afforded a new VA examination and the examiner is asked to comment on this ostensibly oppositional evidence.  

At the Board hearing the Veteran requested a different examiner from his May 2005 examination.  Therefore, the Board asks that a different examiner conduct this examination.

Regarding the hepatic steatosis treatment records show that the Veteran had abnormal liver function tests when he began taking Isoniazid (INH) medication in service.  The Veteran testified that he began taking INH in service for tuberculosis and that due to this medication he incurred problems with his liver.  The May 2005 examiner noted that after the Veteran stopped taking the INH his elevated liver enzymes persisted, however, no liver biopsy was conducted.  The May 2005 examiner did not comment on whether the Veteran's liver enzymes were elevated due to service or to the medication the Veteran took while in service.  Therefore, the Board requested that the Veteran receive a VA examination to determine if his hepatic steatosis was incurred in service.  

Accordingly, the case is REMANDED for the following action:

1.  The RO should obtain all of the Veteran's VA treatment records from the Air Force Academy Hospital not currently associated with the claims file and the medical records from Doctors Larkin and Castor.  

2.  After completing the requested action, and noting the Veteran's address change, schedule the Veteran for a VA examination(s) in order to determine the current nature and severity of his lumbosacral spine, cervical spine, asthma with chronic bronchitis, hiatal hernia with GERD, left knee, migraines and left hydrocele disabilities.  The Board requests that a different examiner from the May 2005 examination examine the Veteran.  The examiner(s) should review the claims file and specifically describe the functional effects caused by the Veteran's disabilities.  Any additional evaluations, studies, and tests deemed necessary by the examiner should be conducted.  Advise the Medical Center conducting the examination of the Veteran's current address.

3.  The RO/AMC should afford the Veteran an examination to determine the status of his liver condition and whether his disability is related to service.  The claims folder and a copy of this remand must be made available to the examiner in connection with the examination.  The examiner should express an opinion regarding whether any currently diagnosed liver condition is at least as likely as not related to service or to the medication the Veteran took in service.  The examiner must explain the rationale for all opinions given.  The examiner is also reminded that the term "as likely as not" does not mean "within the realm of medical possibility," but rather that the evidence of record is so evenly divided that, in the examiner's expert opinion, it is as medically sound to find in favor of the proposition as it is to find against it.

4.  After completing the above actions, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's initial rating claims and the service connection claim should be readjudicated.  If the claims remain denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
E. I. VELEZ
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


